                Case 19-12378-KBO              Doc 1028-4         Filed 05/15/20        Page 1 of 54




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                           ) Case No. 19-12378 (KBO)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )
                                                                     )

                      ORDER (I) APPROVING THE EUROPEAN
      STOCK AND ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE
          OF SUBSTANTIALLY ALL OF THE DEBTORS’ EUROPEAN ASSETS
      FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS,
           AND (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT
         OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             Upon the motion [Docket No. 154] (the “Bid Procedures Motion”)2 of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) for entry of an order

(this “European Sale Order”): (a) approving the stock and asset purchase agreement for the

Debtors’ European, Brazilian, and Indian assets and certain related assets and stock

(the “European Purchase Agreement”),3 attached to this European Sale Order as Exhibit 1, as it

may be amended, modified, or supplemented in accordance with the terms thereof; (b) authorizing


1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bid Procedures
      Motion, the Bid Procedures Order, or the European Purchase Agreement, as applicable; provided, that
      “Prepetition Term Loan Agent”, “Prepetition Term Loan Lenders”, “Prepetition Term Loan Secured Parties”,
      “Prepetition Term Loan Obligations” and “DIP Lenders” have the meanings ascribed to them in the Final DIP
      Order. To the extent there is a conflict between a capitalized term in the Bid Procedures Order and a capitalized
      term in the European Purchase Agreement, the meaning ascribed to such term in the European Purchase
      Agreement shall control and govern.

3
      In addition to the European Purchase Agreement, as defined herein, the Debtors have entered into the North
      American Purchase Agreement and have sought Court approval of the North American Sale (each as defined in
      the North American Sale Order).



114801506\V-1
                Case 19-12378-KBO      Doc 1028-4       Filed 05/15/20     Page 2 of 54




and approving the sale of the Transferred Assets pursuant to the terms of the European Purchase

Agreement (the “European Sale”) free and clear of liens, claims, encumbrances, and other interests

to the extent set forth in the European Purchase Agreement; (c) authorizing the assumption and

assignment of the Transferred Contracts as set forth in the European Purchase Agreement; and this

Court      having    entered   an    order    on       November    19,    2019     [Docket No. 339]

(the “Bid Procedures Order”) approving the bid procedures in connection with the sale of all or

substantially all of the Debtors’ assets, attached as Exhibit 1 to the Bid Procedures Order

(the “Bid Procedures”); and the Debtors having determined after an extensive marketing and sale

process, that DE Buyer LLC (together with those permitted assignees of DE Buyer LLC pursuant

to the European Purchase Agreement, the “European Purchaser”), has submitted the highest or

otherwise best bid with respect to the Transferred Assets; and upon due, adequate, and sufficient

notice of the European Sale, the European Purchase Agreement, and all other related transactions

contemplated thereunder and in this European Sale Order; and all interested parties having been

afforded an opportunity to be heard with respect to the European Sale, and all relief related thereto;

and the Court having reviewed and considered the European Purchase Agreement, the European

Sale, and all relief related thereto and any objections and other responses thereto, and the

arguments of counsel made, and the uncontroverted evidence adduced, including the declarations

of Jill Frizzley [Docket No. 980], Richard W. Morgner [Docket No 977], James E. Riedy [Docket

No. 978], and Mark Berger [Docket No. 979] (collectively, the “Declarations”), at the Sale Hearing

and the entire record of the Sale Hearing; and this Court having conducted the Sale Hearing to

consider entry of this European Sale Order on May 12, 2020; and upon the full record in support

of the relief requested by the Debtors in the Bid Procedures Motion; and this Court having core

jurisdiction over this matter; and that this Court may enter a final order on the European Sale



                                                   2
114801506\V-1
                Case 19-12378-KBO             Doc 1028-4         Filed 05/15/20        Page 3 of 54




consistent with Article III of the United States Constitution; and this Court having found that venue

of the chapter 11 cases in this district is proper; and it further appearing that the legal and factual

bases set forth at the Sale Hearing establish just cause for the relief granted herein; and it appearing

that the relief requested in this European Sale Order is in the best interests of the Debtors, their

estates, their creditors, and all other parties in interest; and upon the full record of these chapter 11

cases and all other pleadings and proceedings; and after due deliberation thereon, and good and

sufficient cause appearing therefor,

         THE COURT HEREBY FINDS THAT:4

I.       Jurisdiction, Final Order, and Statutory Predicates.

         A.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)(l) and

1334(a) and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b). This Court may enter a final order with respect to the European Sale and all related

relief, in each case, consistent with Article III of the United States Constitution. Venue is proper

in this District and in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       The statutory predicates for the relief requested with respect to the European Sale

are sections 363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002(a)(2), 6004, 6006,

9007, and 9014.

         C.       This European Sale Order constitutes a final order within the meaning of 28 U.S.C.

§ 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary

under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made



4
     All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the European
     Sale are hereby incorporated herein.


                                                          3
114801506\V-1
                Case 19-12378-KBO         Doc 1028-4      Filed 05/15/20     Page 4 of 54




applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for delay

in the implementation of this European Sale Order, waives any stay, and expressly directs entry of

judgment as set forth herein.

II.      Notice.

         D.        Actual written notice of this proposed European Sale, the assumption and

assignment of the Initial Transferred Contracts, and the Sale Hearing, and a reasonable opportunity

to object or be heard with respect to the European Sale and the relief requested therein and to the

entry of this European Sale Order under the circumstances of these cases, has been afforded to

interested persons and entities, including, but not limited to, the following parties (the “Notice

Parties”): (i) the U.S. Trustee; (ii) the Committee; (iii) counsel to the Prepetition Term Loan

Secured Parties; (iv) counsel to the agent under the Debtors’ debtor-in-possession financing

facility; (v) the offices of the attorneys general for the states in which the Debtors operate; (vi) the

United States Attorney’s Office for the District of Delaware; (vii) the Internal Revenue Service;

(viii) all parties to the Initial Transferred Contracts; (ix) all parties who have expressed a written

interest in some or all of the Transferred Assets; (x) all known holders of liens, encumbrances, and

other claims secured by the Transferred Assets; (xi) all applicable state and local taxing authorities;

(xii) each governmental agency that is an interested party with respect to the European Sale and

transactions proposed thereunder; and (xiii) all parties that have requested or that are required to

receive notice pursuant to Bankruptcy Rule 2002, as evidenced by the affidavits of service filed

with the Court [Docket Nos. 350, 352, 417, 605, 638, 714, 744, 753, 765, 964, 967, and 975].

         E.        With respect to persons or entities whose identities are not reasonably ascertainable

by the Debtors, publication of the Notice of Auction for the Sale of Substantially All Assets of the

Debtors Free and Clear of Any and All Claims, Interest, and Encumbrances in The New York

Times (National Edition), The Detroit Free Press, and the Tennessean on November 26, 2019, as

                                                     4
114801506\V-1
                Case 19-12378-KBO           Doc 1028-4         Filed 05/15/20        Page 5 of 54




evidenced by the affidavit of publication previously filed with the Court [Docket No. 398], was

sufficient and reasonably calculated under the circumstances to reach all such persons or entities.

         F.       As further evidenced by the affidavits of service previously filed with the Court

[Docket Nos. 350, 352, 417, 605, 638, 714, 744, 753, 765, 964, 967, and 975], and based on the

representations of counsel at the Sale Hearing, notice of the Sale Hearing, the European Sale, and

the assumption and assignment of those Transferred Contracts that are identified in the European

Purchase Agreement attached hereto as Exhibit 1 (the “Initial Transferred Contracts”)5 as being

assumed and assigned to the European Purchaser at Closing pursuant to this European Sale Order

was due, proper, timely, adequate, fair, equitable and sufficient under the circumstances.

         G.       Notice of the Sale Hearing, the European Sale, and the assumption and assignment

of the Initial Transferred Contracts to be assumed and assigned to the European Purchaser at

Closing pursuant to this European Sale Order was reasonably calculated to provide the Notice

Parties and all other interested parties with timely and proper notice under the circumstances of

these chapter 11 cases, and no other or further notice with respect to such matters is, or shall be,

required.

         H.       A reasonable opportunity to object and be heard with respect to the European Sale,

and the relief requested therein, including but not limited to the assumption and assignment of the

Initial Transferred Contracts and the Cure Claims, has been afforded to all interested Persons (as

defined in the European Purchase Agreement), including the Notice Parties.




5
    For the avoidance of doubt, no executory contract or unexpired lease between a Debtor and QAD Inc. is an Initial
    Transferred Contract.


                                                         5
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4     Filed 05/15/20    Page 6 of 54




III.      Compliance with the Bid Procedures and the Bid Procedures Order.

          I.      As demonstrated by the uncontroverted testimony and other evidence proffered or

adduced at the Sale Hearing, including the Declarations, and the representations of counsel made

on the record at the Sale Hearing, the Debtors have adequately marketed the Transferred Assets

and conducted the sale process in compliance with the Bid Procedures and the Bid Procedures

Order, and the bidding process was conducted in an appropriate, noncollusive, fair, and good-faith

manner. The Debtors and their professionals conducted the sale process in compliance with the

Bid Procedures and the Bid Procedures Order and have afforded potential purchasers a full and

fair opportunity to participate in the bidding process for the Transferred Assets and make higher

or better offers. The European Purchaser acted in compliance with the Bid Procedures and the Bid

Procedures Order and conducted itself in a noncollusive, fair, and good-faith manner, as evidenced

by, among other things, the extensive marketing process and the Debtors’ efforts during arm’s-

length negotiations with all interested parties. In accordance with the Bid Procedures and the Bid

Procedures Order, the Debtors determined that the bid submitted by the European Purchaser and

memorialized by the European Purchase Agreement is the Successful Bid for the Transferred

Assets.

IV.       Good Faith of European Purchaser.

          J.      The European Purchase Agreement was negotiated, proposed, and entered into by

the Debtors and the European Purchaser without collusion, in good faith, and from arm’s-length

bargaining positions.

          K.      The Debtors and the European Purchaser have not engaged in any conduct in

connection with the European Sale that would cause or permit the European Purchase Agreement

or the consummation of the European Sale to be avoided, or costs or damages to be imposed, under

section 363(n) of the Bankruptcy Code. The European Purchaser has not acted in a collusive

                                                 6
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20     Page 7 of 54




manner with any Person, and the purchase price was not controlled by any agreement among

bidders, all of whom acted in good-faith, at arm’s length, and in a noncollusive manner. Among

other things: (i) the European Purchaser recognized that the Debtors were free to deal with any

other party interested in acquiring the Transferred Assets; (ii) the European Purchaser complied

with the provisions of the Bid Procedures Order; (iii) the European Purchaser agreed to subject its

bid to the competitive bidding procedures set forth in the Bid Procedures Order; and (iv) all

payments to be made by the European Purchaser and other agreements or arrangements entered

into by the European Purchaser in connection with the European Sale have been disclosed. The

European Purchaser is purchasing the Transferred Assets in good-faith and for value, and the

European Purchaser is a good-faith purchaser within the meaning of section 363(m) of the

Bankruptcy Code. The European Purchaser is therefore entitled to the full rights, benefits,

privileges, and protections afforded under section 363(m) of the Bankruptcy Code and any other

applicable or similar bankruptcy and nonbankruptcy law.

V.       Highest and Best Offer.

         L.       The Bid Procedures are reasonable and appropriate and represent the best available

method for conducting the sale process in a manner that maximizes value for the benefit of the

Debtors’ estates.

         M.       The Debtors’ marketing and sales process with respect to the Transferred Assets in

accordance with the Bid Procedures afforded a full, fair, and reasonable opportunity for any Person

to make a higher or otherwise better offer to purchase the Transferred Assets. The Debtors

conducted a marketing process in accordance with, and have otherwise complied in all respects

with, the Bid Procedures and the Bid Procedures Order. A reasonable opportunity has been given

to any interested party to make a higher or otherwise better offer for the Transferred Assets.



                                                  7
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4       Filed 05/15/20      Page 8 of 54




         N.       The European Purchase Agreement constitutes the highest and best offer for the

Transferred Assets, and the Debtors’ determination that the European Purchase Agreement

maximizes value for the benefit of the Debtors’ estates and constitutes the highest and best offer

for the Transferred Assets each constitutes a valid and sound exercise of the Debtors’ business

judgment and is in accordance and compliance with the Bid Procedures and the Bid Procedures

Order. The European Purchase Agreement represents fair and reasonable terms for the purchase

of the Transferred Assets.

         O.       Approval of the European Sale and the European Purchase Agreement and the

prompt consummation of the transactions contemplated thereby will maximize the value of each

Debtor’s estate and are in the best interests of the Debtors, their chapter 11 estates, their creditors,

and other parties in interest.

VI.      No Merger, No Successorship or Transferee Liability.

         P.       The European Purchaser shall not be deemed, as a result of the European Sale, to

be a successor to or a mere continuation of the Debtors or their estates, and there is no continuity

of enterprise or common identity between the European Purchaser and the Debtors as a result of

the European Sale. The European Purchaser shall not be deemed to be holding itself out to the

public as a successor to or a continuation of the Debtors or their estates based on the European

Sale. The European Purchaser is not a successor to any of the Debtors or their estates by reason

of any theory of law or equity, and the European Sale does not amount to a consolidation,

succession, merger, or de facto merger of European Purchaser and the Debtors. The transfer of

the Transferred Assets to the European Purchaser, and the assumption of the Assumed Liabilities

by the European Purchaser, except as otherwise explicitly set forth in the European Purchase

Agreement, does not, and will not, subject the European Purchaser to any liability whatsoever,

with respect to the Debtors or the operation of the Debtors’ businesses prior to the Closing or by

                                                   8
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4       Filed 05/15/20      Page 9 of 54




reason of such transfer, including under the laws of the United States, any state, territory, or

possession thereof, or the District of Columbia, or any foreign jurisdiction, based, in whole or in

part, directly or indirectly, on any, or any theory of, successor, vicarious, antitrust, environmental

(to the greatest extent allowed by applicable law), revenue, pension, ERISA, tax, labor (including

any WARN Act), employment or benefits, de facto merger, business continuation, substantial

continuity, alter ego, derivative, transferee, veil piercing, escheat, continuity of enterprise, mere

continuation, product line, or products liability or law, or other applicable law, rule, or regulation

(including filing requirements under any such law, rule, or regulation), or theory of liability,

whether legal, equitable, or otherwise (collectively, the “Successor or Other Liabilities”). Pursuant

to the European Purchase Agreement, the European Purchaser is not purchasing all of the Debtors’

assets in that the European Purchaser is not purchasing any of the Excluded Assets or assuming

any Liabilities other than the Assumed Liabilities.

VII.     Validity of Transfer.

         Q.       The European Sale to the European Purchaser will be a legal, valid, enforceable,

and effective sale and transfer of all of the Debtors’ right, title, and interest in the Transferred

Assets and the Assumed Liabilities and will vest the European Purchaser with all legal, equitable,

and beneficial right, title, and interest of the Debtors to the Transferred Assets free and clear of all

Interests (as defined below) (other than Assumed Liabilities and Permitted Obligations (as defined

below)) of any kind or nature whatsoever, including rights or claims based on any Successor or

Other Liabilities.

         R.       The European Purchase Agreement is a valid and binding contract between the

Debtors and the European Purchaser and shall be enforceable pursuant to its terms. The European

Purchase Agreement, the European Sale, and the consummation thereof shall be specifically

enforceable against and binding upon (without posting any bond) the Debtors and any chapter 7

                                                   9
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20      Page 10 of 54




or chapter 11 trustee appointed in these chapter 11 cases (or subsequently converted cases), and

shall not be subject to rejection or avoidance by the foregoing parties or any other Person. The

European Purchase Agreement was not entered into for the purpose of hindering, delaying, or

defrauding creditors under the Bankruptcy Code or under the laws of the United States, any state,

territory, possession, or the District of Columbia, or foreign jurisdiction. The consideration

provided by the European Purchaser for the Transferred Assets pursuant to the European Purchase

Agreement (i) is fair and reasonable, (ii) is the highest and best offer for the Transferred Assets,

(iii) will provide a greater recovery for the Debtors’ creditors than would be provided by any other

practical available alternative, and (iv) constitutes reasonably equivalent value and fair

consideration under the Bankruptcy Code and under the laws of the United States, any state,

territory, possession, or the District of Columbia, and any foreign jurisdiction (including the

Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act, and similar laws and

acts).    Neither the Debtors nor the European Purchaser is entering into the transactions

contemplated by the European Purchase Agreement fraudulently for the purpose of statutory and

common-law fraudulent conveyance and fraudulent transfer claims.

         S.        The transfer of each of the Transferred Assets to the European Purchaser will be,

as of the Closing Date, a legal, valid, and effective transfer of all of the Debtors’ right, title, and

interest in the Transferred Assets, which transfer vests or will vest the European Purchaser with

all right, title, and interest of the Debtors to the Transferred Assets free and clear of (i) all liens

(including any liens as that term is defined in section 101(37) of the Bankruptcy Code) and

Encumbrances (as defined in the European Purchase Agreement) relating to, accruing, or arising

any time prior to the Closing Date (collectively, the “Liens”), and (ii) all debts (as defined in

section 101(12) of the Bankruptcy Code) arising under, relating to, or in connection with any act



                                                  10
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4       Filed 05/15/20      Page 11 of 54




of the Debtors or claims (as that term is defined in section 101(5) of the Bankruptcy Code),

liabilities, obligations, demands, guaranties, options in favor of third parties, rights, contractual

commitments, restrictions, interests, mortgages, hypothecations, charges, indentures, loan

agreements, instruments, leases, licenses, deeds of trust, security interests or similar interests,

conditional sale or other title retention agreements and other similar impositions, imperfections or

defects of title or restrictions on transfer or use, pledges, judgments, claims for reimbursement,

contribution, indemnity, exoneration, infringement, products liability, alter ego liability, suits,

credits, allowances, options, limitations, causes of action, choses in action, rights of first refusal

or first offer, rebate, chargeback, credit, or return, proxy, voting trust or agreement or transfer

restriction under any shareholder or similar agreement or encumbrance, title defects, easements,

rights of way, encroachments, Liabilities (as defined in the European Purchase Agreement), and

matters of any kind and nature, whether arising prior to or subsequent to the Petition Date, whether

known or unknown, legal or equitable, matured or unmatured, contingent or noncontingent,

liquidated or unliquidated, asserted or unasserted, whether imposed by agreement, understanding,

law, equity, or otherwise (including rights with respect to Claims (as defined below) and Liens (A)

that purport to give to any party a right or option to effect a setoff (except for setoffs exercised

prior to the Petition Date) against, or a right or option to effect any forfeiture, modification, profit

sharing interest, right of first refusal, purchase or repurchase right or option, or termination of, any

of the Debtors’ or the European Purchaser’s interests in the Transferred Assets, or any similar

rights, if any, or (B) in respect of taxes, restrictions, rights of first refusal, charges of interests of

any kind or nature, if any, including any restriction of use, voting, transfer, receipt of income, or

other exercise of any attribute of ownership) collectively, as defined in this clause (ii), the

“Claims,” and together with the Liens and other interests of any kind or nature whatsoever, the



                                                   11
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4      Filed 05/15/20      Page 12 of 54




“Interests”; provided that for the avoidance of doubt, any sale free and clear of Interests shall not

affect the Liabilities of the Transferred Subsidiaries, which shall remain Liabilities of the

Transferred Subsidiaries after the Closing), relating to, accruing, or arising any time prior to entry

of this European Sale Order, with the exception of any such Interests that are expressly assumed

by the European Purchaser under the European Purchase Agreement, including, for the avoidance

of any doubt, the Assumed Liabilities, the Permitted Encumbrances, Cure Claims or any other

obligations arising under the Transferred Contracts to the extent set forth in the European Purchase

Agreement (collectively, the “Permitted Obligations”). Any and all valid and perfected Interests

in the Transferred Assets shall attach to the proceeds (if any) of the European Sale with the same

validity, force, and effect, if any, and in the same order of priority, that they have now as against

the Transferred Assets, subject to any rights, claims, and defenses with respect thereto, provided,

however, that nothing set forth herein is intended to, nor shall it, affect, modify, impair or alter in

any manner any rights, protections or claims granted to the DIP Lenders or any other party in (or

any stipulations or waivers by the Debtors set forth in) the Final DIP Order or any rights, claims

or defenses of any other party in interest with respect to any of the foregoing in this proviso;

provided, further that notwithstanding the foregoing, the sale of the Transferred Assets is free and

clear of any liens, rights, protections or claims granted to the DIP Lenders or any other party in the

Final DIP Order against the Transferred Assets.

VIII. Section 363(f) Is Satisfied.

         T.        The conditions of section 363(f) of the Bankruptcy Code have been satisfied;

therefore, the Debtors may sell the Transferred Assets free and clear of all Interests (other than the

Permitted Obligations).

         U.        The European Purchaser would not have entered into the European Purchase

Agreement and would not consummate the transactions contemplated thereby if (i) the sale of the

                                                  12
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4      Filed 05/15/20     Page 13 of 54




Transferred Assets to the European Purchaser were not free and clear of all Interests (other than

Permitted Obligations) of any kind or nature whatsoever, or (ii) if the European Purchaser would,

or in the future could, be liable for any of the Interests (other than the Permitted Obligations). The

European Purchaser will not consummate the transactions contemplated by the European Purchase

Agreement unless this Court expressly orders that none of the European Purchaser its Affiliates,

its present or contemplated members or shareholders, or the Transferred Assets (as to each, solely

with respect to its role as the European Purchaser and not in any other capacity or respect, including

as a debt or equity holder of the Debtors, if applicable), will have any liability whatsoever with

respect to, or be required to satisfy in any manner, whether at law or in equity, or by payment,

setoff (except for setoffs exercised prior to the Petition Date) or otherwise, directly or indirectly,

any Interests (other than Permitted Obligations), including rights or claims based on any Successor

or Other Liabilities.      The total consideration to be provided under the European Purchase

Agreement reflects the European Purchaser’s reliance on this European Sale Order to provide it,

pursuant to section 363 of the Bankruptcy Code, with title to and possession of the Transferred

Assets free and clear of all Interests (other than Permitted Obligations) of any kind or nature

whatsoever (including any potential Successor or Other Liabilities).

         V.        Not transferring the Transferred Assets free and clear of all Interests (other than

Permitted Obligations) of any kind or nature whatsoever, including rights or claims based on any

successor, transferee, derivative, or vicarious liability or any similar theory and/or applicable state,

federal, or foreign law or otherwise, would adversely impact the Debtors’ efforts to maximize the

value of their estates, and the transfer of the Transferred Assets other than pursuant to a transfer

that is free and clear of all Interests (other than Permitted Obligations) of any kind or nature

whatsoever would be of substantially less benefit to the Debtors’ estates.



                                                   13
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4       Filed 05/15/20      Page 14 of 54




         W.        The Debtors may sell the Transferred Assets free and clear of all Interests (other

than Permitted Obligations) because, in each case, one or more of the standards set forth in section

363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those holders of Interests who did not

timely object to the European Sale or withdrew objections to the European Sale are deemed to

have consented to the European Sale pursuant to section 363(f)(2) of the Bankruptcy Code. All

other holders of Interests (except to the extent that such Interests are Permitted Obligations) fall

within one or more of the other subsections of section 363(f) of the Bankruptcy Code. Because

any and all valid and perfected Interests in the Transferred Assets shall attach to the proceeds (if

any) of the European Sale with the same validity, force, and effect, if any, and in the same order

of priority, that they have now as against the Transferred Assets, subject to any rights, claims, and

defenses with respect thereto, all holders of Interests are adequately protected; provided, however,

that nothing set forth herein is intended to, nor shall it, affect, modify, impair or alter in any manner

any rights, protections or claims granted to the DIP Lenders or any other party in (or any

stipulations or waivers by the Debtors set forth in) the Final DIP Order, or any rights, claims or

defense of any other party in interest with respect to any of the foregoing in this proviso; provided,

further that notwithstanding the foregoing, the sale of the Transferred Assets is free and clear of

any liens, rights, protections or claims granted to the DIP Lenders or any other party in the Final

DIP Order against the Transferred Assets.

IX.      Cure Claims and Adequate Assurance of Future Performance.

         X.        The assumption and assignment of the Transferred Contracts pursuant to the terms

of this European Sale Order is integral to the European Purchase Agreement and is in the best

interests of the Debtors and their estates, their creditors, and other parties in interest, and represents

the reasonable exercise of sound and prudent business judgment by the Debtors. The assumption

and assignment of the Transferred Contracts (i) is necessary to sell the Transferred Assets to the

                                                   14
114801506\V-1
                Case 19-12378-KBO         Doc 1028-4    Filed 05/15/20     Page 15 of 54




European Purchaser, (ii) allows the Debtors to maximize the value of the Transferred Assets,

including the Transferred Contracts, (iii) limits the losses suffered by counterparties to the

Transferred Contracts, and (iv) maximizes the recoveries to other creditors of the Debtors by

limiting the amount of claims against the Debtors’ estates by avoiding the rejection of the

Transferred Contracts. For these reasons, the Debtors have exercised sound business judgment in

assuming and assigning the Transferred Contracts and such assumption and assignment is in the

best interests of the Debtors’ estates.

         Y.        Pursuant to section 365(f) of the Bankruptcy Code, each Transferred Contract

required to be assumed and assigned under the European Purchase Agreement shall be assigned

and transferred to, and remain in full force and effect for the benefit of, the European Purchaser,

notwithstanding any provision in such contract or other restrictions prohibiting its assignment or

transfer. No section of any of the Transferred Contracts that would prohibit, restrict, or condition,

whether directly or indirectly, the use, assumption, or assignment of any of the Transferred

Contracts in connection with the European Sale shall have any force or effect.

         Z.        Except as expressly assumed by the European Purchaser under the European

Purchase Agreement, the transfer of the Transferred Assets to the European Purchaser and the

assignment to the European Purchaser of the Transferred Contracts will not subject the European

Purchaser to any liability whatsoever which may become due or owing under the Transferred

Contracts prior to the Closing Date (other than Cure Claims), or by reason of such transfer under

the laws of the United States, any state, territory, or possession thereof, or the District of Columbia,

or foreign jurisdiction, based, in whole or in part, directly or indirectly, on any theory of law or

equity, including any Successor or Other Liabilities.




                                                  15
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20     Page 16 of 54




         AA.       Upon the Closing, the European Purchaser shall have: (i) to the extent necessary,

cured or provided adequate assurance of cure of, any default existing prior to the date hereof under

the Transferred Contracts, within the meaning of sections 365(b)(1)(A) and 365(f)(2)(A) of the

Bankruptcy Code by paying the Cure Claims set forth in the cure notices filed with the Court

[Docket Nos. 407, 748] or such other amount that has been agreed to by the European Purchaser

and the counterparty to the Transferred Contract or is ordered by the Court; and (ii) to the extent

necessary, provided compensation or adequate assurance of compensation to any party for any

actual pecuniary loss to such party resulting from a default prior to the date hereof under the

Transferred Contracts, within the meaning of sections 365(b)(1)(B) and 365(f)(2)(B) of the

Bankruptcy Code. The European Purchaser’s obligation to pay the Cure Claims and to perform

the obligations under the Transferred Contracts in accordance with the terms of the European

Purchase Agreement shall constitute adequate assurance of future performance within the meaning

of sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code to the extent that any such

assurance is required and not waived expressly in writing by the counterparties to the respective

Transferred Contracts.

X.       Not a Sub Rosa Plan.

         BB.       The European Sale does not constitute a sub rosa chapter 11 plan for which

approval has been sought without the protection that a disclosure statement would afford. The

European Sale neither impermissibly restructures the rights of the Debtors’ creditors nor

impermissibly dictates a liquidating plan for the Debtors.

XI.      Compelling Circumstances for an Immediate Sale.

         CC.       Good and sufficient reasons for approval of the European Purchase Agreement, all

documents related to the European Sale that are contemplated by, or executed in connection with,

the European Purchase Agreement, and consummation of the transactions contemplated thereby

                                                  16
114801506\V-1
                Case 19-12378-KBO        Doc 1028-4      Filed 05/15/20      Page 17 of 54




(including the European Sale) (collectively, the “Transaction Documents”), and the European Sale

have been articulated, and the Debtors’ decision to enter into the European Purchase Agreement,

the Transaction Documents, and the transactions contemplated thereby represents an exercise of

sound business judgment. The evidence provided at the Sale Hearing demonstrates that the sale

of the Transferred Assets must be approved and consummated promptly in order to preserve the

value of the Transferred Assets. The relief requested with respect to the European Sale is in the

best interests of the Debtors, their estates, their creditors, and other parties in interest. The Debtors’

evidence at the Sale Hearing has demonstrated both (i) good, sufficient, and sound business

purposes and justifications for approving the European Purchase Agreement and (ii) compelling

circumstances for the immediate approval and consummation of the transactions contemplated by

the European Purchase Agreement and the Transaction Documents outside the ordinary course of

business, pursuant to section 363(b) of the Bankruptcy Code before, and outside of, a plan of

reorganization, in that the prompt consummation of the European Sale to the European Purchaser

is necessary and appropriate to maximize the value of the Debtors’ estates and the European Sale

will provide the means for the Debtors to maximize distributions to creditors. Accordingly, there

is cause to lift the stay contemplated by Bankruptcy Rules 6004 and 6006 with respect to the

transactions contemplated by this European Sale Order.

         THE COURT HEREBY ORDERS THAT:

I.       General Provisions.

         1.        The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to these chapter 11

cases pursuant to Bankruptcy Rule 9014. To the extent that any of the findings of fact constitute

conclusions of law, they are adopted as such. To the extent any of the conclusions of law constitute

findings of fact, they are adopted as such. The findings of fact and conclusions of law set forth

                                                    17
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4      Filed 05/15/20    Page 18 of 54




herein shall be the Court’s determinations or rulings, as applicable, to the maximum extent

permitted by or available under applicable law.

         2.        The European Sale and the transactions contemplated by the European Purchase

Agreement and the Transaction Documents are approved, in each case as set forth herein and on

the record of the Sale Hearing, which is incorporated herein as if fully set forth in this European

Sale Order.

         3.        All objections to, reservations of rights regarding, or other responses to the

European Purchase Agreement, the Transaction Documents, the European Sale, the entry of this

European Sale Order, or the relief granted herein, including any objections to Cure Claims to the

extent relating to Initial Transferred Contracts or relating to the cure of any defaults under any of

such Initial Transferred Contracts or to the assumption and assignment of any of such Initial

Transferred Contracts to the European Purchaser by the Debtors, that have not been withdrawn,

waived, or settled, or that have not otherwise been resolved pursuant to the terms hereof, as

announced to the Court at the Sale Hearing, or by stipulation filed with the Court, are hereby

denied and overruled on the merits with prejudice. Those parties who did not timely object to the

European Sale or the entry of this European Sale Order, or who withdrew their objections thereto,

are deemed to have consented to the relief granted herein for all purposes, including pursuant to

section 363(f)(2) of the Bankruptcy Code.

II.      Approval of the European Purchase Agreement.

         4.        The European Purchase Agreement and the Transaction Documents, including, in

each case, any amendments, supplements, and modifications thereto disclosed as of the date of this

European Sale Order, and all of the terms and conditions thereof, are hereby approved.

         5.        Pursuant to sections 363(b) and (f) and 365 of the Bankruptcy Code, the Debtors

are authorized and empowered to take any and all actions necessary or appropriate to, and the

                                                  18
114801506\V-1
                Case 19-12378-KBO     Doc 1028-4       Filed 05/15/20      Page 19 of 54




European Purchaser is directed to, (a) consummate the European Sale pursuant to and in

accordance with the terms and conditions of the European Purchase Agreement and the

Transaction Documents, (b) close the European Sale as contemplated in the European Purchase

Agreement and this European Sale Order, and (c) execute and deliver, perform under,

consummate, implement, and take any and all other acts or actions as may be reasonably necessary

or appropriate to the performance of their obligations as contemplated by the European Purchase

Agreement or the Transaction Documents, in each case without further notice to or order of this

Court, including documenting the assumption and assignment to the European Purchaser of the

Transferred Contracts. The European Purchase Agreement and the Transaction Documents shall

be binding in all respects upon the Debtors, their estates, the European Purchaser, and all

successors and assigns of each of the foregoing, including any trustee subsequently appointed in

these chapter 11 cases or upon conversion to chapter 7 under the Bankruptcy Code. This European

Sale Order shall be binding in all respects upon the Debtors, their estates, all creditors, all holders

of equity interests in any Debtor, all holders of Claims (whether known or unknown) against the

Debtors, any holders of Liens or other Interests against, in, or on all or any portion of the

Transferred Assets, all counterparties to any executory contract or unexpired lease of the Debtors

(including all non-Debtor parties to the Transferred Contracts), the European Purchaser, and all

successors and assigns of each of the foregoing, including any trustee subsequently appointed in

these chapter 11 cases or upon a conversion to chapter 7 under the Bankruptcy Code of any of the

Debtors’ chapter 11 cases or any purchaser. This European Sale Order and the European Purchase

Agreement shall inure to the benefit of the Debtors, their estates and creditors, the European

Purchaser, and the respective successors and assigns of each of the foregoing, including any trustee

subsequently appointed in these chapter 11 cases or upon conversion to chapter 7 under the



                                                  19
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4        Filed 05/15/20      Page 20 of 54




Bankruptcy Code, and any Person seeking to assert rights on behalf of any of the foregoing or that

belong to the Debtors’ estates.

III.     Transfer of the Transferred Assets.

         6.        Pursuant to sections 363(b), 363(f), 365(b), and 365(f) of the Bankruptcy Code, the

Debtors shall transfer the Transferred Assets, including the Transferred Contracts, to the European

Purchaser on the Closing Date (or such later date as the Court may order) in accordance with the

terms of the European Purchase Agreement and the Transaction Documents; such transfer shall

constitute a legal, valid, binding, and effective transfer of all of the Debtors’ right, title, and interest

in such Transferred Assets; and the European Purchaser shall take title to and possession of such

Transferred Assets free and clear of all Interests of any kind or nature whatsoever (except as

expressly set forth in the European Purchase Agreement with respect to Permitted Obligations).

Any and all valid and perfected Interests in the Transferred Assets shall attach to the proceeds (if

any) of the European Sale with the same validity, force, and effect, if any, and in the same order

of priority, that they have now as against the Transferred Assets, subject to any rights, claims, and

defenses with respect thereto; provided, however, that nothing set forth herein is intended to, nor

shall it, affect, modify, impair or alter in any manner any rights, protections or claims granted to

the DIP Lenders or any other party in (or any stipulations or waivers by the Debtors set forth in)

the Final DIP Order, or any rights, claims or defenses of any other party in interest with respect to

any of the foregoing in this proviso; provided, further that notwithstanding the foregoing, the sale

of the Transferred Assets is free and clear of any liens, rights, protections or claims granted to the

DIP Lenders or any other party in the Final DIP Order against the Transferred Assets. Upon and

as of the Closing, the European Purchaser shall be deemed to be substituted for the applicable

Debtor as the sole obligor for the Permitted Obligations and the Debtors and their estates shall be

relieved from any liability or obligation with respect to the Permitted Obligations.

                                                    20
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4      Filed 05/15/20    Page 21 of 54




         7.        The Debtors are hereby authorized to take any and all actions necessary to

consummate the European Purchase Agreement and the Transaction Documents, including any

actions that otherwise would require further approval by shareholders, members, or its board of

managers, as the case may be, without the need of obtaining such approvals.

         8.        Each and every federal, state, local, and other governmental agency or department

is hereby directed to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the European Purchase Agreement and the

Transaction Documents. The European Purchaser may, but shall not be required to, file a certified

copy of this European Sale Order in any filing or recording office in any federal, state, county, or

other territory or jurisdiction in which any of the Debtors is incorporated or has real or personal

property, or with any other appropriate clerk or recorded with any other appropriate recorder, and

such filing or recording shall be accepted and shall be sufficient to unconditionally release,

discharge, and terminate any of the Interests as set forth in this European Sale Order as of the

Closing Date.

         9.        If any Person that has filed a financing statement, mortgage, mechanic’s lien, lis

pendens, or other statement, document, or agreement evidencing an Interest against or in any

portion of the Transferred Assets (other than statements or documents with respect to Permitted

Obligations) shall not have delivered to the Debtors prior to the Closing, in proper form for filing

and executed by the appropriate parties, termination statements, instruments of satisfaction,

releases, and/or other similar documents necessary for the purpose of documenting the release of

all Interests that such Person has against or in the Transferred Assets, then (i) the European

Purchaser or the Debtors (at the request of the European Purchaser) are hereby authorized to file,

register, or otherwise record a certified copy of this European Sale Order that, once filed,



                                                   21
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20      Page 22 of 54




registered, or otherwise recorded, shall constitute conclusive evidence of the release of all Interests

of any kind or nature against or in the Transferred Assets and (ii) the European Purchaser or the

Debtors (at the request of the European Purchaser) may seek in this Court, or any other court of

appropriate jurisdiction, to compel the appropriate parties to execute termination statements,

instruments of satisfaction, releases, and/or other similar documents with respect to all Interests

that such Person has against or in the Transferred Assets. This European Sale Order is deemed to

be in recordable form sufficient to be placed in the filing or recording system of each and every

federal, state, or local government agency, department, or office.

         10.       Notwithstanding the foregoing, the provisions of this European Sale Order

authorizing the sale and assignment of the Transferred Assets free and clear of Interests shall be

self-executing, and neither the Debtors nor the European Purchaser shall be required to execute or

file releases, termination statements, assignments, consents, or other instruments or documents in

order to effectuate, consummate, and implement the provisions of this European Sale Order.

         11.       All Persons that are in or come into possession of any portion of the Transferred

Assets, at any time, are hereby directed to surrender possession of such Transferred Assets to the

European Purchaser on the Closing Date or such later date as requested by the European Purchaser.

Subject to the terms, conditions, and provisions of this European Sale Order, all Persons are hereby

forever prohibited and enjoined from taking any action that would adversely affect or interfere

with the ability of the Debtors to sell and transfer the Transferred Assets to the European Purchaser

in accordance with the terms of the European Purchase Agreement, the Transaction Documents,

and this European Sale Order.

         12.       This European Sale Order is and shall be binding upon and govern the acts of all

Persons (including all filing agents, filing officers, title agents, title companies, recorders of



                                                  22
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4       Filed 05/15/20      Page 23 of 54




mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

departments, secretaries of state, federal, state, and local officials, and all other persons or entities)

who may be required by operation of law, the duties of their office, or contract, to accept, file,

register, or otherwise record or release any documents or instruments, or who may be required to

report or insure any title or state of title in or to any lease; and each of the foregoing Persons shall

accept for filing any and all of the documents and instruments necessary and appropriate to release,

discharge, and terminate any of the Interests or to otherwise consummate the transactions

contemplated by the European Purchase Agreement, the Transaction Documents, and this

European Sale Order.

         13.       To the extent permitted under applicable law, the European Purchaser shall be

authorized, as of the Closing Date, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Transferred Assets, and

all such licenses, permits, registrations, and governmental authorizations or approvals are deemed

to have been, and hereby are, directed to be transferred to the European Purchaser as of the Closing

Date. To the extent provided by section 525 of the Bankruptcy Code, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Transferred Assets on account of the filing or pendency of these chapter 11 cases

or the consummation of the transactions contemplated by the European Purchase Agreement,

including the European Sale and the assumption and assignment of the Transferred Contracts.

IV.      Assumption and Assignment of Transferred Contracts.

         14.       Pursuant to section 365 of the Bankruptcy Code, and subject to and conditioned

upon the Closing of the European Sale, the Debtors’ assumption and assignment to the European

Purchaser, and the European Purchaser’s assumption of the Transferred Contracts, on the terms



                                                   23
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20     Page 24 of 54




set forth in the European Purchase Agreement, is hereby approved, and the requirements of section

365(b)(1) with respect thereto are hereby found and deemed to be satisfied.

         15.       The Debtors are hereby authorized and, unless the Debtors and the European

Purchaser otherwise agree, directed in accordance with sections 363 and 365 of the Bankruptcy

Code to (a) assume and assign to the European Purchaser, effective upon the Closing Date (or such

later date as the Court may order), the Transferred Contracts free and clear of all Interests of any

kind or nature whatsoever (other than the Permitted Obligations) and (b) execute and deliver to

the European Purchaser such documents or other instruments as European Purchaser deems may

be necessary to assign and transfer the Transferred Contracts to the European Purchaser.

         16.       With respect to the Transferred Contracts: (a) the Debtors may assume each of the

Transferred Contracts in accordance with section 365 of the Bankruptcy Code; (b) the Debtors

may assign each Transferred Contract in accordance with sections 363 and 365 of the Bankruptcy

Code, and any provisions in any Transferred Contract that prohibit or condition the assignment of

such Transferred Contract or allow the party to such Transferred Contract to terminate, recapture,

impose any penalty, condition renewal or extension, or modify any term or condition upon the

assignment of such Transferred Contract, constitute unenforceable anti-assignment provisions

which are void and of no force and effect; (c) all other requirements and conditions under sections

363 and 365 of the Bankruptcy Code for the assumption by the Debtors and assignment to the

European Purchaser of each Transferred Contract have been satisfied; and (d) effective upon the

Closing, the Transferred Contracts shall be transferred and assigned to, and from and following

the Closing remain in full force and effect for the benefit of, the European Purchaser,

notwithstanding any provision in any Transferred Contract (including those of the type described

in sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits, restricts, or conditions such



                                                  24
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20    Page 25 of 54




assignment or transfer and, pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall

be relieved from any further liability or obligation with respect to the Transferred Contracts after

such assumption and assignment to the European Purchaser, except as provided in the European

Purchase Agreement. To the extent any provision in any Transferred Contract assumed and

assigned pursuant to this European Sale Order (i) prohibits, restricts, or conditions, or purports to

prohibit, restrict, or condition, such assumption and assignment (including any “change of control”

provision), or (ii) is modified, breached, or terminated, or deemed modified, breached, or

terminated by any of the following: (A) the commencement of these chapter 11 cases, (B) the

insolvency or financial condition of any of the Debtors at any time before the closing of these

chapter 11 cases, (C) the Debtors’ assumption and assignment of such Transferred Contract, (D) a

change of control or similar occurrence, or (E) the consummation of the European Sale, then such

provision shall be deemed modified so as not to entitle the non-Debtor party thereto to prohibit,

restrict, or condition such assumption and assignment, to modify, terminate, or declare a breach or

default under such Transferred Contract, or to exercise any other default-related rights or remedies

with respect thereto, including any such provision that purports to allow the non-Debtor party

thereto to terminate or recapture such Transferred Contract, impose any penalty thereunder,

condition any renewal or extension thereof, impose any rent acceleration or assignment fee, or

increase or otherwise impose any other fees or other charges in connection therewith. All such

provisions constitute unenforceable anti-assignment provisions that are void and of no force and

effect pursuant to sections 365(b), 365(e), and 365(f) of the Bankruptcy Code.

         17.       All defaults or other obligations of the Debtors under the Transferred Contracts

arising or accruing prior to the Closing of the European Sale, or required to be paid pursuant to




                                                  25
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4     Filed 05/15/20      Page 26 of 54




section 365 of the Bankruptcy Code in connection with the assumption and assignment of the

Transferred Contracts shall be cured by the European Purchaser.

         18.       All requirements and conditions under sections 363 and 365 of the Bankruptcy

Code for the assumption by the Debtors and assignment to the European Purchaser of the

Transferred Contracts have been satisfied. Upon the Closing, in accordance with sections 363 and

365 of the Bankruptcy Code, the European Purchaser shall be fully and irrevocably vested with all

right, title, and interest of the Debtors in and under the Transferred Contracts, and each Transferred

Contract shall be fully enforceable by the European Purchaser in accordance with its respective

terms and conditions, except as limited or modified by this European Sale Order. To the extent

provided in the European Purchase Agreement, the Debtors shall cooperate with, and take all

actions reasonably requested by, the European Purchaser to effectuate the foregoing.

         19.       Upon the Debtors’ assignment of the Transferred Contracts to the European

Purchaser under the provisions of this European Sale Order and European Purchaser’s payment of

the Cure Claims pursuant to the terms hereof or the European Purchase Agreement, no default or

other obligations arising prior to the Closing shall exist under any Transferred Contract, and each

non-Debtor party to a Transferred Contract is forever barred, estopped, and permanently enjoined

from (a) declaring a default by the Debtors or the European Purchaser under such Transferred

Contract for acts or omissions occurring prior to the Closing Date, (b) raising or asserting against

the Debtors or the European Purchaser, or the property of either of them, any assignment fee,

default, breach, or claim of pecuniary loss, or condition to assignment, arising under or related to

the Transferred Contracts that occurred prior to the Closing Date, or (c) taking any other action

against the European Purchaser as a result of any Debtor’s financial condition, bankruptcy, or

failure to perform any of its obligations under the relevant Transferred Contract. Each non-Debtor



                                                 26
114801506\V-1
                Case 19-12378-KBO        Doc 1028-4      Filed 05/15/20     Page 27 of 54




party to a Transferred Contract hereby is also forever barred, estopped, and permanently enjoined

from (i) asserting against the Debtors or the European Purchaser, or the property of any of them,

any default or Claim arising out of any indemnity or other obligation or warranties for acts or

occurrences arising prior to or existing as of the Closing of the European Sale, or, against European

Purchaser, any counterclaim, setoff (except for setoffs exercised prior to the Petition Date), or any

other Claim asserted or assertable against the Debtors and (ii) imposing or charging against

European Purchaser or its affiliates any rent accelerations, assignment fees, increases, or any other

fees as a result of the Debtors’ assumption and assignment to European Purchaser of the

Transferred Contracts.

         20.       Any party that may have had the right to consent to the assumption or assignment

of a Transferred Contract is deemed to have consented to such assumption and assignment for

purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party failed to object timely

to the assumption or assignment of such Transferred Contract in accordance with the Bid

Procedures Order, and the European Purchaser shall be deemed to have demonstrated adequate

assurance of future performance with respect to such Transferred Contract pursuant to sections

365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

         21.       To the extent a counterparty to a Transferred Contract failed to timely object to the

Cure Claims for such Transferred Contract in accordance with the Bid Procedures Order, such

Cure Claims shall be deemed to be finally determined and any such counterparty shall be

prohibited from challenging, objecting to, or denying the validity and finality of the Cure Claims

at any time; provided, however, that notwithstanding anything to the contrary in this European

Sale Order, on the Closing Date the Debtors shall file a notice of assumption of the Transferred

Contracts to be assumed as of the Closing Date and serve such notice on the counterparties to such



                                                    27
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20     Page 28 of 54




Transferred Contracts, and any applicable counterparty to a Transferred Contract on such notice

shall have fourteen (14) days from the date such notice is served to seek additional amounts on

account of any defaults occurring between the deadline to object to the Cure Claims set forth in

the prior notice of proposed assumption and assignment and the assumption of the Transferred

Contract, and to the extent an agreement is not reached, the Court shall resolve the dispute.

         22.       Upon and as of the Closing (except for any Transferred Contracts that are

designated for assignment after the Closing pursuant to the procedures set forth herein, which shall

be effective as of the date of such assignment), the European Purchaser shall be deemed to be

substituted for the applicable Debtor as a party to the applicable Transferred Contracts and the

Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy Code, from any further

liability under the Transferred Contracts.

         23.       All counterparties to the Transferred Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the European Purchaser, and shall not charge

the Debtors or the European Purchaser for any instruments, applications, consents, or other

documents that may be required or requested by any public authority or other party or entity to

effectuate the applicable transfers in connection with the European Sale of the Transferred Assets.

         24.       Notwithstanding anything in this European Sale Order, the Debtors may assume

and assign a Contract to the European Purchaser after the date of this European Sale Order

(including after the Closing) by filing a notice on the Court’s docket designating such Contract a

Transferred Contract with the applicable Cure Claim the Debtors are proposing and serving the

same on the counterparty to such Contract. If no objections are received with respect to the

proposed Cure Claim or the assumption and assignment within fourteen (14) days from the date

such notice is served, the Debtors may submit an order to the Court, under certification of counsel,



                                                  28
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4      Filed 05/15/20    Page 29 of 54




authorizing the assumption and assignment of such Contract to the European Purchaser, with the

applicable Cure Claim to be paid by the European Purchaser at the time of such assignment (and

upon such assumption and assignment, such Contract shall be deemed a “Transferred Contract”

for purposes of this European Sale Order). If an objection is received within fourteen (14) days

from the date such notice is served and the parties are not able to resolve the dispute, the Court

shall resolve the dispute at a hearing upon notice.

         25.       Notwithstanding anything to the contrary in the Bid Procedures, the Bid Procedures

Order, the European Purchase Agreement, the Assumption and Assignment Procedures, any

Assigned Contracts Schedule or cure notice, or this European Sale Order: (a) all insurance policies

that have been issued at any time to any of the Debtors providing directors’, members’, trustees’,

officers’, or managers’ liability coverage, and all agreements, documents or instruments relating

thereto (the “Chubb D&O Policies”) by ACE American Insurance Company, Westchester Fire

Insurance Company, Federal Insurance Company, Great Northern Insurance Company and any of

their U.S.-based affiliates and successors (collectively, the “Chubb Companies”) are hereby

assumed in their entirety by the Debtors, and the Debtors shall remain liable in full for any and all

now existing or hereinafter arising obligations, liabilities, terms, provisions and covenants of any

of the Debtors under such Chubb D&O Policies; and (b) nothing shall permit or otherwise effect

a sale, an assignment or any other transfer at this time of (i) any other insurance policies that have

been issued by the Chubb Companies, and all agreements, documents or instruments relating

thereto (collectively, and exclusive of the Chubb D&O Policies, the “Chubb Insurance Contracts”),

and/or (ii) any rights, benefits, claims, rights to payments and/or recoveries under such Chubb

Insurance Contracts, unless and until a further order is entered by this Court, at a subsequent

hearing, or as submitted under certification of counsel by agreement of the Debtors, the European



                                                   29
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20      Page 30 of 54




Purchaser and the Chubb Companies, with the rights of the parties fully preserved pending entry

of such further order. Such further order, upon such certification of counsel, may provide, among

other things, that (x) subject to the execution of an assumption agreement by the Debtors, the

European Purchaser and the Chubb Companies, in form and substance satisfactory to each of the

parties (the “Chubb Assumption Agreement”), the Debtors are authorized to assume and assign

the Chubb Insurance Contracts to the European Purchaser and the European Purchaser shall

assume and shall be liable for any and all now existing or hereinafter arising obligations, liabilities,

terms, provisions and covenants of any of the Debtors under the Chubb Insurance Contracts; (y)

the Debtors are authorized to enter into the Chubb Assumption Agreement; and/or (z) such other

and further relief as may be requested by the Chubb Companies, the Debtors and/or the European

Purchaser.

         26.       Notwithstanding any other provision of this European Sale Order, the European

Purchase Agreement or the Transaction Documents, no agreement between the Debtors on the one

hand, and Oracle America, Inc. (“Oracle”) on the other hand (the “Debtor Oracle Documents”),

will be assumed, assigned, or transferred, and no shared or concurrent use of Oracle’s products

and services by the Transferred Subsidiaries or the European Purchaser or their affiliates on

account of the Debtor Oracle Documents will be authorized, absent further Court order or Oracle’s

prior written consent, it being understood that to the extent any Transferred Subsidiary has an

agreement with Oracle, the foregoing shall not prevent such Transferred Subsidiary from using

Oracle’s products and services pursuant to such agreement and applicable law.

V.       Customer Contracts and Obligations.

         27.       Notwithstanding anything to the contrary (including anything that purports to be

supervening) in this European Sale Order or any related Transaction Documents between any of

the Debtors and the European Purchaser, the Debtors and the European Purchaser agree as follows

                                                  30
114801506\V-1
                Case 19-12378-KBO         Doc 1028-4      Filed 05/15/20      Page 31 of 54




with respect to the original equipment manufacturers and their affiliated European entities

(collectively, “OEMs”) and each OEM’s tiered suppliers that use or incorporate goods or services

supplied by any of the Debtors to provide production to any of the OEMs (collectively,

“Customers” and each individually a “Customer”):

         (i)       Pursuant to various award letters, purchase agreements, release agreements,

                   purchase orders, development agreements, and/or other related documents (each

                   with and subject to the applicable Customers’ general terms and conditions, as

                   amended from time to time) (collectively, “Contract Documents”), the Debtors

                   and/or one or more Transferred Subsidiary of the Debtors are obligated to supply

                   goods and services (collectively, “Items”) to each Customer. Pursuant to 11 U.S.C.

                   §§ 363(f) and 365, the Debtors are deemed to assume all of the Contract Documents

                   to which a Debtor is a counterparty and that relate primarily to the operations of the

                   Debtors’ non-Debtor subsidiaries in Europe, Brazil, or India (the “European

                   Contract Documents”) in their entirety without modification of any kind, and

                   further shall be deemed to assign the European Contract Documents, in their

                   entirety without modification of any kind, to European Purchaser as of the Closing

                   Date.

         (ii)      The European Purchaser hereby agrees and accepts said assignment as of the

                   Closing Date, and assumes and agrees to pay, perform and discharge, regardless of

                   when due, any and all of the liabilities, responsibilities, and obligations under the

                   European Contract Documents including, but not limited to, warranty, recall and

                   product liability for all Items (collectively, “Obligations”).




                                                     31
114801506\V-1
                Case 19-12378-KBO        Doc 1028-4       Filed 05/15/20     Page 32 of 54




         (iii)     The assumption and assignment of European Contract Documents and sale of the

                   Debtors’ right, title and interest in substantially all of its assets pursuant to this

                   European Sale Order shall in all cases be subject to (and not free and clear of) each

                   applicable Customer’s claims, defenses, rights, and interests as set forth in the

                   European Contract Documents or existing under applicable law, including, without

                   limitation, Customer’s tooling, returnable dunnage, intellectual property rights,

                   rights of setoff and recoupment, warranty rights and claims, and confidential

                   information.

         (iv)      For the avoidance of doubt, and notwithstanding any contrary designation in the

                   European Asset Purchase Agreement (including in Schedule 2.1(b)) or otherwise,

                   it is hereby acknowledged and agreed that, due to the nature of the sale transaction

                   as a stock sale with respect to Transferred Subsidiaries:          (a) references to

                   “Transferred Contracts” shall not include any European Contract Documents

                   between any Customer and a Transferred Subsidiary (“Subsidiary Contracts”); and

                   (b) all rights, claims, encumbrances, interest and Obligations of the counterparties

                   to Subsidiary Contracts shall not be impacted, impaired or otherwise altered in any

                   manner.

VI.      No Successor Liability; Prohibition of Actions Against the European Purchaser.

         28.       Except as provided in the European Purchase Agreement and without limiting other

applicable provisions of this European Sale Order, the European Purchaser is not, by virtue of the

consummation of the European Sale, assuming, nor shall it be liable or responsible for, as a

successor or otherwise (including with respect to successor or vicarious liabilities of any kind or

character), under any theory of law or equity, including the Successor or Other Liabilities, whether

known or unknown as of the Closing Date, now existing or hereafter raised, which may be asserted

                                                    32
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4      Filed 05/15/20      Page 33 of 54




or unasserted, fixed or contingent, liquidated or unliquidated with respect to the Debtors, or any

of their predecessors or Affiliates or any obligations of the Debtors or their predecessors or

Affiliates prior to the Closing Date, for any liabilities, debts, commitments, or obligations (whether

known or unknown, disclosed or undisclosed, absolute, contingent, inchoate, fixed, or otherwise)

in any way whatsoever relating to or arising from the Debtors, the Transferred Assets, or the

Debtors’ operation of their businesses or use of the Transferred Assets on or prior to the Closing

Date or any such liabilities, debts, commitments, or obligations that in any way whatsoever relate

to periods on or prior to the Closing Date or are to be observed, paid, discharged, or performed on

or prior to the Closing Date (in each case, including any liabilities that result from, relate to, or

arise out of tort or product liability claims), or any liabilities calculable by reference to the Debtors

or their assets or operations (including by reference to the Debtors’ experience or similar ratings),

or relating to continuing conditions existing on or prior to the Closing Date, including with respect

to any of the Debtors’ predecessors or Affiliates, which liabilities, debts, commitments, and

obligations are hereby extinguished insofar as they may give rise to successor liability, without

regard to whether the claimant asserting any such liabilities, debts, commitments, or obligations

has delivered to the European Purchaser a release thereof. The European Purchaser has given

substantial consideration under the European Purchase Agreement. Upon consummation of the

European Sale, the European Purchaser shall not be deemed to (i) be the successor to the Debtors

or their estates, (ii) have, de facto or otherwise, merged with or into the Debtors, or (iii) be a mere

continuation, alter ego, or substantial continuation of the Debtors.

         29.       Following the Closing Date, no holder of an Interest in the Debtors shall interfere

with the European Purchaser’s title to or use and enjoyment of the Transferred Assets and the




                                                   33
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4      Filed 05/15/20     Page 34 of 54




Transferred Contracts based on or related to such Interest or any actions that the Debtors may take

in these chapter 11 cases.

VII.     Pension Matters.

         30.       Notwithstanding any provision to the contrary except for the last sentence of this

paragraph, no provision contained in the European Purchase Agreement or this European Sale

Order shall be construed as altering any rights or obligations with respect to the Dura Combined

Pension Plan (“Defined Benefit Pension Plan”) under applicable law, government policy, or

regulatory provision, including discharging, releasing, exculpating or relieving any Person, from

any Liability with respect to the Defined Benefit Pension Plan under any law, government policy,

or regulatory provision. The Pension Benefit Guaranty Corporation (“PBGC”) and the Defined

Benefit Pension Plan shall not be enjoined or precluded from enforcing such Liability or

responsibility against any Person. Notwithstanding the foregoing, neither the European Purchaser

nor its officers, directors, agents (as to the officers, directors and agents, solely in such capacity),

affiliates, subsidiaries, nor the Transferred Assets shall have any Liability on account of the

Defined Benefit Pension Plan or the Defined Benefit Pension Plan’s treatment pursuant to the

North American Sale or European Sale; provided, however, that notwithstanding the foregoing,

solely with respect to the Transferred Subsidiaries, nothing shall be construed as altering any rights

or obligations with respect to the Defined Benefit Pension Plan under applicable law, government

policy, or regulatory provision, including discharging, releasing, exculpating or relieving any

Transferred Subsidiary from any Liability with respect to the Defined Benefit Pension Plan under

any law, government policy, or regulatory provision; provided further that, any Transferred

Subsidiary reserves all rights with respect to the foregoing.

         31.       To the extent the Transferred Assets contain records of the Defined Benefit Pension

Plan or employment records of Defined Benefit Pension Plan participants, the European Purchaser

                                                   34
114801506\V-1
                Case 19-12378-KBO         Doc 1028-4        Filed 05/15/20        Page 35 of 54




shall store, and preserve any such records until the PBGC has completed its investigation regarding

the Defined Benefit Pension Plan and shall make such documents available to PBGC for inspection

and copying. Such records include, but are not limited to, any Defined Benefit Pension Plan

governing documents, actuarial documents, and employment records (collectively, the “Defined

Benefit Pension Plan Documents”). The Debtors shall retain and not abandon any Defined Pension

Plan Documents that are not Transferred Assets and shall make such documents available to the

PBGC for inspection and copying.

VIII. Other Provisions.

         32.       The Committee’s objections to the European Sale and the North American Sale are

resolved as follows and with the insertion of Paragraph 34 in the North American Sale Order,6

which are hereby ordered by the Court. Notwithstanding anything, including but not limited to,

the other provisions of this European Sale Order or the North American Sale Order:

                   a.     Claims and Causes of Action.

                          (1)     Subject to Paragraph 32(a)(3), causes of action under chapter 5 of

                   the Bankruptcy Code and similar causes of action under state or other applicable

                   law (including related defenses, the “Avoidance Actions”) against trade vendors

                   shall be Transferred Assets pursuant to the North American Purchase Agreement.

                   The North American Purchaser agrees it shall not initiate, and shall cause its

                   Affiliates or any Transferred Subsidiary not to initiate, any civil or administrative

                   proceeding related to Avoidance Actions against any non-Seller party to any

                   Transferred Contract or other party whose claims are assumed by the North


6
    “North American Sale Order” means the Court’s Order (I) Approving the North American Stock and Asset
    Purchase Agreement, (II) Authorizing the Sale of Substantially All of the Debtors’ North American Assets Free
    and Clear of Liens, Claims, Encumbrances, and Interests, and (III) Authorizing the Assumption and Assignment
    of Certain Executory Contracts and Unexpired Leases entered in these cases.

                                                      35
114801506\V-1
                Case 19-12378-KBO            Doc 1028-4         Filed 05/15/20          Page 36 of 54




                   American Purchaser pursuant to Section 2.3(c) of the North American Purchase

                   Agreement (the “Released Vendor Claims”).

                           (2)      Transferred Assets shall also include:

                                    (i)       Claims and causes of action first arising and accruing after

                           the execution of the North American Purchase Agreement or the European

                           Purchase Agreement against any party, including a Patriarch Party,7 the

                           Zohar Debtors or the Prepetition Term Loan Agent, related to either

                           purchase agreement, the transactions contemplated thereunder or the

                           closing of the transactions (and for the avoidance of doubt, other than any

                           claims or causes of action arising out of or related to any breach, default

                           (whether monetary or non-monetary), act or omission that occurred on or

                           prior to execution of the North American Purchase Agreement or the

                           European Purchase Agreement);

                                    (ii)      Claims and causes of action against (A) any current officer,

                           manager (including, without limitation, the members of the Transaction

                           Committee, who for the avoidance of doubt are not a Patriarch Party),

                           director or employee of any Asset Seller (other than any Patriarch Party);

                           (B) current or former officer, manager, director or employee of a

                           Transferred Subsidiary (other than any Patriarch Party); (C) the Debtors’


7
    “Patriarch Parties” means Patriarch Partners, LLC, Dura Buyer, LLC, Patriarch Partners Management Group,
    LLC, Patriarch Partners Agency Services, LLC, Ark II CLO 2001-1 Ltd, Dura Automotive Angels, LLC, Lynn
    Tilton (in any capacity, personal or otherwise), any and all non-Debtor entities that are Affiliates of or controlled
    either directly or indirectly by any of the foregoing (other than the Zohar Debtors and any Transferred Subsidiary),
    as well as the current and former directors, officers, managers, employees, representatives, and agents of any of
    the foregoing, as to each such current or former role of an individual, in such capacity (each, a “Patriarch Party”);
    provided, however, that the “Patriarch Parties” shall not include Marc Beilinson, Jill Frizzley, James Riedy,
    Michael Beckett, Dave Pettyes, Sanjay Singh, Jamie Zinser, Charles Clevenger, Kirkland & Ellis LLP, Portage
    Point Partners, LLC, Jefferies LLC, and Prime Clerk LLC, each, in any capacity.

                                                          36
114801506\V-1
                Case 19-12378-KBO         Doc 1028-4         Filed 05/15/20        Page 37 of 54




                          estate-retained restructuring professionals (including, for the avoidance of

                          doubt, Kirkland & Ellis LLP, Portage Point Partners, LLC, Jefferies LLC,

                          and Prime Clerk LLC); (D) the DIP Agent (and its affiliates and

                          representatives); (E) the DIP Lenders and its Affiliates and representatives;

                          and, subject to the provisions of Paragraph 32(e), (F) the Zohar Debtors, the

                          Prepetition Term Loan Agent, and their respective representatives,8 which,

                          as to each of (A) through (F) in this Paragraph 32(a)(2)(ii), shall be acquired

                          by the North American Purchaser or the European Purchaser and shall be

                          treated in accordance with Section 2.1(b) of the North American Purchase

                          Agreement and 2.1(g) of the European Purchase Agreement;

                                  (iii)    Any rights, claims and causes of action (for the avoidance of

                          doubt, other than Excluded Actions) directly concerning the operations of

                          the respective Business, or which may be necessary to defend against any

                          action brought against DIP Lenders, the DIP Agent, the Transferred

                          Subsidiaries or the applicable Purchaser (or their respective post-closing

                          affiliates and representatives), including without limitation, warranty

                          claims, claims for refunds, rebates, and intercompany claims; and

                                  (iv)     Any rights, defenses, claims and causes of action which may

                          give rise to a claim for indemnity (or the like) against the North American

                          Purchaser or European Purchaser (collectively, the “Purchasers”) or

                          Transferred Subsidiaries shall be Transferred Assets unless (i) any such




8
    For the avoidance of doubt, in all circumstances, the representatives of the Zohar Debtors and the Prepetition
    Term Loan Agent shall not include the Patriarch Parties.

                                                       37
114801506\V-1
                Case 19-12378-KBO     Doc 1028-4       Filed 05/15/20     Page 38 of 54




                        claim for indemnity is fully covered by one or more of the insurance policies

                        that are Transferred Assets (ii) the Person bringing such right, claim or

                        cause of action holds Purchaser and the Transferred Subsidiaries harmless

                        with security to backstop any liability on the indemnity for exposure outside

                        of insurance coverage that is reasonably acceptable to Purchaser, and (iii)

                        any Person bringing such right, claim or cause of action limits its remedy in

                        such a way to eliminate all or a portion of the ability to claim indemnity for

                        exposure outside of insurance coverage. Any rights, defenses, claims and

                        causes of action that are not Transferred Assets under this subsection (iv)

                        because they meet the requirements above shall constitute Excluded Assets

                        (collectively, the “Excluded Cover Actions”). The applicable Purchaser

                        shall provide such Person copies of all insurance policies that are

                        Transferred Assets, as well as all other reasonably requested information

                        that concerns such Person’s compliance with this subsection (iv). The

                        applicable Purchaser and such Person shall confer in good faith prior to such

                        Person bringing any such claim or cause of action concerning compliance

                        with this subsection (iv). Nothing in the North American Sale Order or

                        European Sale Order is intended to alter or affect, and nothing shall be

                        interpreted as in any way altering or affecting, any indemnification

                        obligations the Transferred Subsidiaries have to their past and present

                        directors, managers, officers and employees (as to each, solely in such

                        capacity), or the rights of such directors, managers, officers and employees

                        (as to each, solely in such capacity) to bring or pursue claims under



                                                 38
114801506\V-1
                Case 19-12378-KBO        Doc 1028-4      Filed 05/15/20     Page 39 of 54




                          applicable insurance policies. All such indemnification rights and rights

                          related to insurance of the Transferred Subsidiaries’ past and present

                          directors, managers, officers and employees (as to each, solely in such

                          capacity), as well as all Transferred Subsidiaries’ rights and defenses with

                          respect to any such claims for indemnification, shall be unaffected by the

                          North American Sale Order or European Sale Order.

                          (3)      Transferred Assets (under the North American Purchase Agreement

                   or European Purchase Agreement) shall not include Avoidance Actions against any

                   Person that no longer provides goods or services to Sellers or the Business as of the

                   Closing, instead such Avoidance Actions shall constitute Excluded Assets

                   (collectively, the “Excluded Avoidance Actions”). The North American Purchaser

                   shall work in good faith with the Zohar Debtors and the Committee (or a chapter 7

                   trustee) to identify such Persons within 60 days after Closing, provided that with

                   respect to the foregoing in this sentence, the Committee shall recuse itself from any

                   discussion or decision relating to a member of the Committee; provided further, no

                   Excluded Avoidance Action may be brought or continued against any Person that

                   the North American Purchaser deems important to the post-Closing Business (or

                   that would put the Business at material risk as a consequence of the prosecution or

                   continued prosecution of such Excluded Avoidance Action) as it reasonably

                   determines (such determination not to be unreasonably made, delayed or

                   conditioned).

                          (4)      [Reserved.]




                                                    39
114801506\V-1
                Case 19-12378-KBO        Doc 1028-4     Filed 05/15/20     Page 40 of 54




                          (5)     Transferred Assets shall not include rights, defenses, claims and

                   causes of action against Patriarch Parties (except to the extent such claims are

                   Transferred Assets pursuant to Paragraphs 32(a)(2)(i) or 32(a)(2)(iv) of this

                   European Sale Order), instead such rights, defenses, claims and causes of action

                   shall constitute Excluded Assets (collectively, the “Excluded Patriarch Actions”

                   and, together with the Excluded Avoidance Actions and the Excluded Cover

                   Actions, the “Excluded Actions”).

                          (6)     The DIP Lenders and the DIP Agent hereby subordinate their liens,

                   claims and rights to recovery to the Debtors’ pre-Conversion Date general

                   unsecured creditors in the amount of and as to 10% of each $1 of net proceeds, on

                   a first dollar basis, available for distribution from any recovery on Excluded

                   Actions or any other post-Closing assets of the Debtors or their estates (including

                   chapter 7 estates).

                   b.     Modification to Section 2.3(c) of the North American Purchase Agreement.

         Section 2.3(c) of the North American Purchase Agreement is hereby modified to read as

         follows: “[Assumed Liabilities include:] (c) trade and vendor accounts payable incurred

         in the operation of the Business in the ordinary and usual course consistent with past

         practice of the Sellers and Transferred Subsidiaries, as such practice and custom is, or may

         have been, modified as a result of the Bankruptcy Case, between October 17, 2019 and the

         Closing for vendors willing to provide goods and services to the Business from and after

         the Closing (i) on terms consistent with past practice and (ii) that are not resourced on or

         before May 12, 2020.”




                                                   40
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4       Filed 05/15/20     Page 41 of 54




                   c.   Modification of the Purchase Consideration. The DIP Lenders shall (and

         shall direct the DIP Agent to the extent necessary) increase their aggregate Credit Bid

         Amount under the North American Purchase Agreement and European Purchase

         Agreement by $10 million.        The DIP Lenders shall allocate such increase in their

         discretion; provided, however, that in the event a Closing (in this instance, as defined in

         the North American Purchase Agreement or the European Purchase Agreement, as

         applicable) occurs on only one of the North American Purchase Agreement or European

         Purchase Agreement, the $10 million increase in the Credit Bid Amount shall apply and be

         allocated to such purchase agreement.

                   d.   Chapter 7 Motion. As soon as practicable following the entry of the North

         American Sale Order and the European Sale Order, the Debtors shall convert their cases to

         chapter 7, and to do so shall as soon as practicable file and use reasonable commercial

         efforts to prosecute a motion and proposed order, each in form and substance reasonably

         acceptable to the Committee, the Prepetition Term Loan Agent and the Prepetition Term

         Loan Secured Parties (as defined in the Final DIP Order), to convert the Debtors’ chapter

         11 cases to cases under chapter 7 of the Bankruptcy Code (the “Conversion Motion”). The

         Debtors, the Committee, the Prepetition Term Loan Agent, the Zohar Debtors and the

         Purchasers each agree that the date the Chapter 11 Cases are converted to cases under

         chapter 7 of the Bankruptcy Code (the “Conversion Date”) shall not occur until after each

         of the following (absent their collective consent prior to the Conversion Date), that they

         shall not request any relief to the contrary, and that they shall use commercially reasonable

         efforts to object to and have the Bankruptcy Court overrule any objection, request for relief

         or assertion to the contrary: (a) the occurrence of a Closing (in this instance, as defined in



                                                  41
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4       Filed 05/15/20      Page 42 of 54




         the North American Purchase Agreement or the European Purchase Agreement, as

         applicable) on the North American Purchase Agreement and European Purchase

         Agreement (as modified pursuant to the North American Sale Order and the European Sale

         Order, as applicable); (b) approval on a final basis of all final fee applications filed by the

         Debtors and the Committee’s respective professionals retained pursuant to sections 327,

         328, and/or 1103 of the Bankruptcy Code; (c) entry of one or more orders (which may

         include the order approving the Conversion Motion) authorizing the Debtors to reject all

         executory contracts or unexpired leases that were not designated as a Transferred Contract

         (in this instance, as defined in the North American Purchase Agreement or the European

         Purchase Agreement, as applicable) by the North American Purchaser or European

         Purchaser following the applicable Closing Date as set forth in the North American Sale

         Order or the European Sale Order; and (d) prior entry of one or more orders adjudicating

         fully and on a final basis the Committee’s (and a chapter 7 trustee’s post-Conversion Date)

         standing to bring a Prepetition ABL Challenge (as defined below) (for the avoidance of

         doubt, all parties’ rights are reserved with respect to such requested standing). The

         Debtors, the Committee, the Prepetition Term Loan Agent, the Zohar Debtors and the

         Purchasers each agree that they shall use commercially reasonable efforts to propose and

         have the Bankruptcy Court enter an order approving the Conversion Motion that is in form

         and substance reasonably acceptable to each of them and provides, at a minimum, for each

         of the following (absent their collective consent prior to the Conversion Date), that they

         shall not request any relief to the contrary of the terms of the agreed order proposed to

         approve the Conversion Motion, and that they shall use commercially reasonable efforts to

         object to and have the Bankruptcy Court overrule any objection, request for relief or



                                                   42
114801506\V-1
                Case 19-12378-KBO        Doc 1028-4    Filed 05/15/20     Page 43 of 54




         assertion to the contrary: (a) confirmation of the chapter 7 trustee’s standing and right to

         prosecute all Estate Actions, and that the chapter 7 trustee shall succeed to all privileges,

         as well as rights concerning confidentiality, of Debtors, the estates and the Committee;

         (b) confirmation of the chapter 7 trustee’s standing and right to file any claims objections

         regardless of anything in Paragraph (e) below or whether a claim or cause of action against

         a creditor of the estates constitutes a Transferred Asset; and (c) rejection of all executory

         contracts and unexpired leases not previously rejected, with rejection effective on the date

         set forth in Paragraph 32(h).

                   e.   Estate Actions. The Debtors, the Committee, the Prepetition Term Loan

         Agent, the Zohar Debtors and the Purchasers each agree, and the Debtors stipulate, that the

         Estate Actions (as defined below) are the property of the Debtors’ estates. No Challenge

         Period (as defined in the Final DIP Order) or Challenge deadline applies to the Estate

         Actions (for the avoidance of doubt, the Challenge Period shall apply to any Challenge

         against the Prepetition ABL Secured Parties (solely in such capacities, and in no other

         capacity) or the Prepetition ABL Obligations (as each is defined in the Final DIP Order)).

         The “Estate Actions” means the Excluded Actions, the Debtors’ and their estates’ right,

         title, and interest with respect to any Challenge (as defined in the Final DIP Order), right,

         defense, claim, and/or cause of action held by the Debtors or their estates as of the date of

         this European Sale Order, as well as those that arise or accrue prior to the Conversion Date

         to the extent that any such Challenge, right, defense, claim, or cause of action is not a

         Transferred Asset pursuant to the North American Purchase Agreement or European

         Purchase Agreement (as each may be modified by the North American Sale Order and the

         European Sale Order, as applicable), including, but not limited to, any Challenge, right,



                                                  43
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4      Filed 05/15/20      Page 44 of 54




         defense, claim, or cause of action identified in or concerning the subject matter of the

         Agreed Order Regarding the Motion of the Official Committee of Unsecured Creditors for

         Entry of an Order Extending the Challenge Period and Granting Related Relief [Docket

         No. 852] as well as the Motion of the Official Committee of Unsecured Creditors for Entry

         of an Order Granting Derivative Standing and Authority to Prosecute and Settle Claims

         on Behalf of the Estate [Docket No. 853] (the “Standing Motion”) and the proposed

         complaint attached thereto [Docket No. 853, Exhibit B], other than a Challenge against the

         Prepetition ABL Secured Parties (solely in such capacities, and in no other capacity) or the

         Prepetition ABL Obligations (as each is defined in the Final DIP Order) (the “Prepetition

         ABL Challenge”) absent the entry of a subsequent order of the Court prior to the

         Conversion Date that the Committee has standing to prosecute a Prepetition ABL

         Challenge, at which point the Prepetition ABL Challenge shall become an Estate Action;

         provided that the rights of the Debtors, the Prepetition ABL Secured Parties, the

         Committee, the Zohar Debtors, and other parties in interest with respect to the Prepetition

         ABL Challenge pursuant to the Standing Motion are fully reserved and preserved

         including under the Final DIP Order (for the avoidance of doubt, and notwithstanding

         anything to the contrary herein, nothing in this European Sale Order amends or modifies

         Paragraph 7 of the Final DIP Order or the Payoff Letter (as defined in and attached to the

         Final DIP Order)). For the avoidance of doubt, each of the Debtors, the Committee, the

         Prepetition Term Loan Agent, the Zohar Debtors and the Purchasers agree that a chapter 7

         trustee may file any claims objections regardless of the foregoing in this Paragraph (e) or

         whether a claim or cause of action against a creditor of the estates constitutes a Transferred

         Asset.



                                                  44
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4      Filed 05/15/20      Page 45 of 54




                   f.   Standstill. The Debtors shall maintain the Estate Actions in their estates

         and use commercially reasonable efforts preserve their value until the Conversion Date.

         Absent the consent of the Committee, the DIP Lenders, the Prepetition Term Loan Agent

         and the Zohar Debtors, the Excluded Actions shall not be commenced, continued,

         impaired, or modified prior to the Conversion Date.

                   g.   [Reserved]

                   h.   Rejection of Executory Contracts and Unexpired Leases. The Debtors shall

         file as soon as practicable and prosecute on a reasonable commercial efforts basis a motion

         to reject all executory contracts and unexpired leases that the Purchaser indicates it may or

         does not want to take assignment of as Transferred Contracts. Such agreements for which

         such determination has already been made by the Purchaser shall be rejected as of the

         effective date of the filing of such motion, and for those agreements that the Purchaser

         needs more time to evaluate, rejection shall be effective as of the date of the Purchaser’s

         decisions not to take assignment of such agreement as a Transferred Contract.

                   i.   No Liability Creation. To the extent the Purchaser designates a Transferred

         Asset as an Excluded Asset pursuant to the North American Purchase Agreement or

         European Purchase Agreement, the Debtors shall not take any action that would cause the

         Debtors’ estates to incur a Liability that is not a Liability of the Debtors’ estates prior to

         such exclusion. Purchaser shall not take an action with respect to a Transferred Asset prior

         to designating it as an Excluded Asset that causes the Debtors’ estates to incur a Liability

         that is not a Liability of the Debtors’ estates prior to such designation, provided that, the

         designation of a Transferred Asset as an Excluded Asset shall not be deemed to cause the

         Debtors’ estates to incur a Liability.



                                                  45
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4       Filed 05/15/20      Page 46 of 54




                   j.     Preservation of Defenses. Nothing in this European Sale Order shall

         preclude any valid defenses held by applicable parties with respect to the Transferred

         Assets, including recoupment, but for the avoidance of doubt such defenses do not include

         setoffs except for setoffs exercised prior to the Petition Date.

         33.       Notwithstanding anything to the contrary in the DIP Credit Agreement or the

Orders (as defined in the DIP Credit Agreement), no Event of Default (as defined in the DIP Credit

Agreement) shall occur due to the entry of this European Sale Order or the consummation of the

European Sale.

         34.       Notwithstanding anything to the contrary in this European Sale Order or the

European Purchase Agreement, the bank accounts of the Asset Sellers shall be Excluded Assets

and Cash and Cash Equivalents shall be Transferred Assets.

         35.       The consideration provided by the European Purchaser to the Debtors pursuant to

the European Purchase Agreement for the Transferred Assets is fair and reasonable and shall be

deemed for all purposes to constitute reasonably equivalent value, fair value, and fair

consideration, including under the Bankruptcy Code, Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act, and under the laws of the United States, any state, territory,

possession, the District of Columbia, or any foreign jurisdiction.

         36.       The transactions contemplated by the European Purchase Agreement and this

European Sale Order are undertaken by the European Purchaser without collusion and in good

faith, as that term is defined in section 363(m) of the Bankruptcy Code, and, accordingly, the

reversal or modification on appeal of the authorization provided herein to consummate the

European Sale shall not affect the validity of the European Sale (including the assumption,

assignment, and/or transfer of the Transferred Contracts), unless such authorization and



                                                   46
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4     Filed 05/15/20     Page 47 of 54




consummation of the European Sale are duly stayed pending such appeal. The European Purchaser

is a good-faith purchaser within the meaning of section 363(m) of the Bankruptcy Code and, as

such, is entitled to, and hereby granted, the full rights, benefits, privileges, and protections of

section 363(m) of the Bankruptcy Code. As a good-faith purchaser of the Transferred Assets, the

European Purchaser has not entered into an agreement with any other potential bidders and has not

colluded with any potential or actual bidders, and therefore, neither the Debtors nor any successor

in interest to the Debtors’ estates shall be entitled to bring an action against the European

Purchaser, and the European Sale may not be avoided pursuant to section 363(n) of the Bankruptcy

Code.

         37.       To the extent permitted under applicable law, including section 1146 of the

Bankruptcy Code, the European Sale of the Transferred Assets and the transactions contemplated

thereby shall be exempt from any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp,

documentary stamp, use, or similar fees for Taxes, governmental charges, and recording charges

(including any interest and penalty thereon), which may be payable by reason of the European Sale

of the Transferred Assets or the transactions contemplated thereby. No bulk sales law or any

similar law of any state or other jurisdiction applies in any way to the European Sale of the

Transferred Assets.

         38.       Nothing in this European Sale Order or the European Purchase Agreement releases,

nullifies, precludes or enjoins the enforcement of any valid police or regulatory liability, including

but not limited to, environmental liability to a governmental unit that the purchaser or any other

entity would be subject to as the post-Closing owner or operator of property after the Closing Date.

Nothing in this European Sale Order or the European Purchase Agreement authorizes the transfer

or assignment of any governmental (a) license, (b) permit, (c) registration, (d) authorization, or (e)



                                                  47
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4      Filed 05/15/20     Page 48 of 54




approval, or the discontinuation of any obligation thereunder, without compliance with all

applicable legal requirements and approvals under police or regulatory law, including but not

limited to, environmental law. Nothing in this European Sale Order divests any tribunal of any

jurisdiction it may have under police or regulatory law, including but not limited to environmental

law, to interpret this European Sale Order or to adjudicate any defense asserted under this European

Sale Order. Notwithstanding the foregoing, nothing in this European Sale Order shall: (i) be

interpreted to deem the European Purchaser the successor to the Debtors under any state or federal

law successor liability doctrine with respect to any liabilities under environmental statutes, laws,

or regulations for penalties for days of violation prior to the Closing Date or for liabilities relating

to off-site disposal of wastes by the Debtors prior to the date of the Closing Date; (ii) deem the

European Purchaser to have assumed or be liable for any liability or obligation of the Debtors not

expressly assumed other than any valid police or regulatory liability, including but not limited to,

environmental liability, to a governmental unit that the purchaser or any other entity would be

subject to as the post-Closing owner or operator of property after the Closing Date; (iii) be

construed as a waiver by any party, including the European Purchaser, of any applicable rights or

defenses under non-bankruptcy law; or (iv) be construed to create for any governmental unit any

substantive right that does not already exist under law.

         39.       The Carve Out Reserves (as defined in the Final DIP Order) shall be funded in cash

by the DIP Lender on or prior to the Closing (in this instance, as defined in the European Purchase

Agreement or the North American Purchase Agreement, as applicable) of the first to occur of the

North American Sale or the European Sale through the deposit by DIP Lenders or an affiliate

thereof (including the North American Purchaser or European Purchaser), of $11.25 million into

an account to be maintained in trust by an escrow agent solely for the benefit of the professionals



                                                   48
114801506\V-1
                Case 19-12378-KBO     Doc 1028-4      Filed 05/15/20      Page 49 of 54




to the Debtors and the professionals to the Committee, in each case, retained under section 327,

328 and/or 1102 of the Bankruptcy Code (the “Carve Out Account”), which shall satisfy (a) the

obligation of the North American Purchaser pursuant to the North American Purchase Agreement

to deposit the same amount into the Professional Fee Escrow Account (as defined in the North

American Purchase Agreement) and (b) the condition precedent in the European Purchase

Agreement for the same amount to be funded into the Professional Fee Escrow Account (as defined

in the European Purchase Agreement) prior to closing. The DIP Agent and DIP Lenders shall be

deemed to have satisfied their obligations with respect to the Carve Out (as defined in the Final

DIP Order) and the Carve Out Reserves as set forth in the Final DIP Order upon such funding.

Except as set forth in this paragraph, nothing in this Order shall impair, modify, or otherwise affect

the Carve Out. The creation and funding of the Carve Out Account is approved pursuant to section

363(b) of the Bankruptcy Code. The Debtors are authorized, without further notice or relief from

this Court, to enter into an escrow agreement acceptable to counsel to the Debtors and counsel to

the Committee, which shall govern the distributions from the Carve Out Account (the “Carve-Out

Agreement,”) take any and all actions that are necessary or appropriate in the exercise of their

business judgment to implement the Carve-Out Agreement, including engaging applicable escrow

agents and to make or authorize the payments contemplated in connection therewith. Such funds

(including any residual funds) may be released and applied in accordance with the terms of the

Carve-Out Agreement, upon Court order approving the payment of any fees and expenses of any

professional retained by the Debtors or the Committee (including pursuant to the Interim

Compensation Order or any order of the Court allowing professional fees and expenses on an

interim basis or a final basis); provided, that, prior to the date on which the DIP Obligations (as

defined in the Final DIP Order) are paid in full, in cash, the DIP Agent shall retain its liens on the



                                                 49
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4       Filed 05/15/20      Page 50 of 54




Carve-Out Account and shall have a claim on the proceeds of the Carve-Out Account, which liens

and claim shall be junior to, and subordinated to, the claims of professionals retained by the

Debtors and the Committee (as well as any Committee member expenses reimbursable pursuant

to the Carve Out). Except as expressly set forth in this European Sale Order, nothing herein shall

otherwise impair, modify, or affect the Final DIP Order.

         40.       Notwithstanding anything to the contrary in the North American Purchase

Agreement or the European Purchase Agreement, but subject to Paragraph 32 of this European

Sale Order in all respects, to the extent that the closing of the North American Sale occurs prior to

the closing of the European Transaction, upon the closing of the European Sale, (a) the European

Purchase Agreement shall be deemed amended to revise Section 2.1(g) thereof to read in its

entirety as follows:

         subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of
         any kind, including those available under the U.S. Bankruptcy Code, against any party,
         including any officer, director or Affiliate of, or lender to, any Asset Seller (and the
         proceeds of any insurance policies related to any such rights, claims or causes of action)
         arising at any time prior to the Closing solely to the extent arising in the ordinary course of
         the business of the Sellers utilizing the Purchased Assets; provided that any rights, claims
         or causes of action included in this Section 2.1(g) shall not include any such rights or claims
         arising in the ordinary course of the operation of the business of the Sellers utilizing the
         Excluded Assets; provided further that neither Buyer nor any Person claiming by, through
         or on behalf of the Buyer (including by operation of law, sale, assignment, conveyance or
         otherwise) shall pursue, prosecute, litigate, institute or commence an Action based on,
         assert, sell, convey, assign or file any Claim that relates to any rights, claims or causes of
         action transferred under this Section 2.1(g) against any other Asset Seller, any Transferred
         Subsidiary (except for amounts owing under Section 2.1(d)), or any officer, director,
         employee, manager, adviser, or other Representative of any Asset Seller or Transferred
         Subsidiary (in each case, other than Lynn Tilton, or any other director or officer of an Asset
         Seller or Transferred Subsidiary who is or has been a director, officer, equityholder,
         manager, Affiliate, member or Representative of Patriarch Partners, LLC or any of its
         Affiliates (Dura Automotive Systems, LLC and its Subsidiaries shall not be included in the
         definition of Affiliates of Patriarch Partners, LLC for purposes of this Section 2.1(g) and
         Section 6.6 only) (the “Specified Persons”) and nothing herein shall limit the right of the
         Buyer (or any assignee or transferee thereof) to bring any claims or causes of action against
         a Specified Person);



                                                   50
114801506\V-1
                Case 19-12378-KBO      Doc 1028-4       Filed 05/15/20     Page 51 of 54




and (b) the North American Purchase Agreement shall be deemed amended to revise Section 2.1(b)

thereof to read in its entirety as follows:

         subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of

         any kind, including those available under the Bankruptcy Code, against any party,

         including any officer, director, employee, manager or Affiliate of, or lender to, any Asset

         Seller or Transferred Subsidiary or any of their respective Affiliates (and the proceeds of

         any insurance policies related to any such rights, claims or causes of action) arising at any

         time prior to the Closing; provided that any rights, claims or causes of action included in

         this Section 2.1(b) shall not include any such rights or claims arising in the ordinary course

         of the operation of the DE Business or that constitute “Transferred Assets” pursuant to the

         DE Purchase Agreement; provided further that neither the Buyer nor any Person claiming

         by, through or on behalf of the Buyer (including by operation of law, sale, assignment,

         conveyance or otherwise) shall pursue, prosecute, litigate, institute or commence an Action

         based on, assert, sell, convey, assign or file any Claim that relates to any rights, claims or

         causes of action transferred under this Section 2.1(b) against any Asset Seller, or any

         officer, director, employee, manager, adviser, or other Representative of any Asset Seller

         or Transferred Subsidiary (in each case, other than Lynn Tilton, or any other director or

         officer of an Asset Seller or Transferred Subsidiary who is or has been a director, officer,

         equityholder, manager, Affiliate, member or Representative of Patriarch Partners, LLC or

         any of its Affiliates (Dura Automotive Systems, LLC and its Subsidiaries shall not be

         included in the definition of Affiliates of Patriarch Partners, LLC for purposes of this

         Section 2.1(b) and Section 6.6 only) (the “Specified Persons”) and nothing herein shall




                                                  51
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4       Filed 05/15/20    Page 52 of 54




         limit the right of the Buyer (or any assignee or transferee thereof) to bring any claims or

         causes of action against a Specified Person);

         41.       Notwithstanding anything in the European Sale Agreement, in addition to the

Purchaser’s assumption of liability therefor, every one of the Debtors shall remain obligated to pay

quarterly fees arising under 28 U.S.C. § 1930 (a)(6) to the Office of the U.S. Trustee until the

earliest of that particular Debtor’s case being closed, dismissed or converted to a case under chapter

7 of the Bankruptcy Code.

         42.       For cause shown, pursuant to Bankruptcy Rules 6004(h), 6006(d), 7062, and 9014,

this European Sale Order shall not be stayed after the entry hereof, but shall be effective and

enforceable immediately upon entry, and the stays provided in Bankruptcy Rules 6004(h) and

6004(d) are hereby expressly waived and shall not apply. Accordingly, the Debtors and European

Purchaser are authorized and empowered to close the European Sale immediately upon entry of

this European Sale Order.

         43.       The failure to include or specifically reference any particular provision of the

European Purchase Agreement or the other Transaction Documents in this European Sale Order

shall not diminish or impair the effectiveness of such provision, it being the intent of the Court that

the European Purchase Agreement and the other Transaction Documents be authorized and

approved in their entirety.

         44.       To the extent that there are any inconsistencies between the terms of this European

Sale Order, on the one hand, and the European Purchase Agreement or any Transaction

Documents, on the other hand, the terms of this European Sale Order shall control and govern.

         45.       The European Purchase Agreement and the Transaction Documents may be

modified, amended, or supplemented in a writing signed by the parties thereto and in accordance



                                                   52
114801506\V-1
                Case 19-12378-KBO        Doc 1028-4      Filed 05/15/20     Page 53 of 54




with the terms thereof, without further notice to or order of the Court; provided that notice of any

such modification, amendment, or supplement to the European Purchase Agreement or the

Transaction Documents shall be provided to counsel to the Committee, counsel to the Zohar

Debtors, counsel to the Prepetition Term Loan Agent, counsel to the Patriarch Parties, counsel to

the U.S. Trustee, counsel to the agent for the DIP Lenders and counsel to the DIP Lenders, each

of whom shall have five business days from the date of such notice within which to object in

writing to material modifications, amendments, or supplements, and in the event of an unresolved

objection, such material modifications, amendments, or supplements may only be entered into

upon a further order of the Court, it being understood that non-material authorizations,

amendments, waivers, consents, or other modifications will not be subject to the foregoing notice

period of five business days; provided, further, that the foregoing notice period of five business

days may be waived so long as counsel to each of the parties referenced in the immediately

preceding proviso consents in writing to such waiver (which writing may be via e-mail); provided

further that any modification, amendment or supplement to the European Purchase Agreement or

the Transaction Documents that is materially adverse to the Debtors shall not be made except

pursuant to further order of the Court, by motion on notice to all parties entitled to notice under

Local Rule 2002-1(b).

         46.       The Court shall retain exclusive jurisdiction to, among other things, (i) interpret,

implement, and enforce the terms and provisions of this European Sale Order, the European

Purchase Agreement, the Transaction Documents, and any amendments thereto and any waivers

and consents given thereunder, and to adjudicate, if necessary, any and all disputes concerning or

in any way relating to the European Sale, including, but not limited to, retaining jurisdiction to (a)

compel delivery of the Transferred Assets to the European Purchaser, (b) interpret, implement,



                                                    53
114801506\V-1
                Case 19-12378-KBO       Doc 1028-4      Filed 05/15/20     Page 54 of 54




and enforce the provisions of this European Sale Order, including but not limited to the injunctions

and limitations of liability set forth in this European Sale Order, (c) protect the European Purchaser

against any Interests in or against the Debtors or the Transferred Assets of any kind or nature

whatsoever, attaching to the proceeds of the European Sale, and (d) enter any orders under sections

363 and 365 of the Bankruptcy Code with respect to the Transferred Assets and the Transferred

Contracts.

         47.       From time to time, as and when requested by any party to the European Purchase

Agreement, each party shall execute and deliver, or cause to be executed and delivered, all such

documents and instruments and shall take, or cause to be taken, all such further or other actions as

may reasonably be necessary or desirable to consummate the European Sale in accordance with

this European Sale Order, including, such actions as may be necessary to vest, perfect or confirm,

or record or otherwise, in the European Purchaser its right, title, and interest in and to the

Transferred Assets and the Transferred Contracts.

         48.       To the extent that this European Sale Order is inconsistent with any prior order or

pleading with respect to the European Sale in these chapter 11 cases, the terms of this European

Sale Order shall govern.




    Dated: May 15th, 2020                               KAREN B. OWENS
    Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE

                                                   54
114801506\V-1
